DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This Office Action is responsive to the amendment of 10/05/2020, filed after the final rejection was made. Applicant's submission of 10/05/2020 has been entered.
3.	As directed by the amendment: claims 15, 38 and 40 have been amended, and claims 1-14, 30-37 and 42 have been canceled previously. Thus, claims 15-29, 38-41, 43 and 44 are currently pending in this application.


Allowable Subject Matter
4.	Claims 15-29, 38-41, 43 and 44 are allowed.
The following is an examiner's statement of reasons for allowance: with consideration of Applicant's arguments on pages 9-11 of Remarks filed on 10/05/2020, the prior art of record does not teach or fairly suggest the subject matter which was indicated as allowable previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/L. P./
Examiner, Art Unit 3746